                                    Case 20-21029-RAM                   Doc 44           Filed 12/10/20        Page 1 of 5

                                    UNITED ST ATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

                                                                  www.flsb.uscourts.gov
                                                      CHAPTER 13 PLAN (Individual Adjustment of Debts)
                             D   ~~--~--------
                                                                         Original Plan
                             [!] Second                                  Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
                             D                                           Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
                                 ~------------


DEBTOR: Rodney Sanchez Zgraggen                                JOINT DEBTOR: Yarielsi Batista                       CASE NO.: 20-21029-RAM
SS#: xxx-xx- 0608                                                SS#: xxx-xx-2124
I.            NOTICES
              To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                    and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                    Local Rules 2002-1(C)(5),3015-l(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                    filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
             To Creditors:          Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                    be reduced, modified or eliminated.
             To All Parties:        The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                    box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
  partial payment or no payment at all to the secured creditor
                                                                                                                    [!] Included           D   Not included
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
  out.in Section III                                                                                                D    Included          [!] Not included
  Non_standard provisions, set out in Section VIII                                                                  [!] Included           D   Not included
II.          PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

             A. MONTHLY PLAN PAYMENT: This Plan pays forthe benefit of the creditors the amounts listed below, including trustee's
                fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
                amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                        1.   $1 853.00            for months          to__QQ_;

             B. DEBTOR(S)' ATTORNEY'S FEE:                                             D      NONE    D   PRO BONO
         Total Fees:                 $7000.00             Total Paid:              $1200.00           Balance Due:            $5800.00
                                                                        ----------
         Pay able                $111.54          /month (Months _I_ to 52
         Allowed fees under LR 2016-l(B)(2) are itemized below:
         $ 4,500.00 (Attorney Fees)+ $2,500.00 (MMM)

         Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:                   0   NONE
             [Retain Liens pursuant to 11 U.S.C. § 1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
          1. Creditor: US Bank Trust National Associaiton
               Address: c/o SN Servicing                         Arrearage/ Payoff on Petition Date
                        Corporation
                                                                 MMM Adequate Protection                   __$_1~,2_2_5._3_3_ /month (Months       to~)
                        323 5th Street
                        Eureka, CA 9550 I
         Last 4 Digits of
         Account No.:                      3654
         Other:



LF-31 (rev. I 0/3/17)                                                            Page I of5
                                Case 20-21029-RAM                Doc 44           Filed 12/10/20         Page 2 of 5
                                                                 ··~

                                                                       Debtor(s): Rodney Sanchez Zgraggen, Yarielsi Batist Case number: 20-21029-RAM

        00 Real Property                                                         Check one below for Real Property:
                 (!:]Principal Residence                                         (!:]Escrow is included in the regular payments
                 [):>ther Real Property                                          0The debtor(s) will pay     Otaxes     Oinsurance directly
         Address of Collateral:
         9143 SW 77 Avenue, B-308
         Miami, FL 33156
        D     Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: Dadeland Place Condominium
              Address: c/o Executive National            Arrearage/ Payoff on Petition Date
                       Bank
                                                         Regular Payment (Maintain)                 _ _$_32_9_.o_o_ _ /month (Months       to 60 )
                       POB 164621
                       Miami, FL 33116
         Last 4 Digits of
         Account No.:                 2308
         Other:

        00 Real Property                                                     ~'·Check   one below for Real Property:
                 l/rincipal Residence                                            0Escrow is included in the regular payments
                 [):>ther Real Property                                          0The debtor(s) will pay    Otaxes      Oinsurance directly
         Address of Collateral:
         9143 SW 77 Avenue, B-308
         Miami, FL 33156
        D     Personal Property/Vehicle
         Description of Collateral:
            B. VALUATION OF COLLATERAL:                   0   NONE
                       IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                       SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                       YOU PURSUANT TO BR 7004 AND LR 3015-3.
                       1. REAL PROPERTY:     0   NONE

          1. Creditor: Dadeland Place                   Value of Collateral:              $138,590.00                      Pannent
                       Condominium
                                                        Amount of Creditor's Lien:        $79,094.14     Total paid in plan:           $0.00
               Address: c/o Executive National Bank
                        POB 164621
                                                                                                              $0.00     /month (Months
                        Miami, FL 33116                 Interest Rate:       0.00%                                                       -I-to -60     )

         Last 4 Digits of Account No.:       2308
                                                        Check one below:
         Real Property                                D Escrow is included in the monthly
                                                          mortgage payment listed in this section
         [!]Principal Residence
                                                      D   The debtor(s) will pay
         00ther Real Property
                                                                 Otaxes         Oinsurance directly
         Address of Collateral:
         9143 SW 77 Avenue, B-308
         Miami, FL 33156

                   2. VEHICLES(S): ~ NONE
                   3. PERSONAL PROPERTY: ~ NONE
            C. LIEN AVOIDANCE ~ NONE

LF-31 (rev. 10/3/17)                                                     Page 2 of 5
                                  Case 20-21029-RAM                 Doc 44         Filed 12/10/20        Page 3 of 5
                                                                        Debtor(s): Rodney Sanchez Zgraggen, Yarielsi Batis1 Case number: 20-21029-RAM
           D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
              distribution fom the Chapter 13 Trustee.
                    00   NONE
           E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
              fom the Chapter 13 Trustee.
                    00   NONE
IV.        TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11U.S.C.§1322(a)(4)]
           A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                    00 NONE
           B. INTERNAL REVENUE SERVICE:       00 NONE
           C.       DOMESTIC SUPPORT OBLIGATION(S): 00 NONE
           D.       OTHER: 00 NONE
V.         TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay       $1.83             /month (Months           to_g_)
                          --- ---
                     Pay _ _$_1_13_.3_7__ /month (Months        _g_    to 60 )
                     Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.    D If checked, the Debtor(s) will amend/modify to pay I 00% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                  00 NONE
             *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
             creditors pursuant to 11 U.S.C. § 1322.
VI.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
           section shall not receive a distribution from the Chapter 13 Trustee.
                    00   NONE
VII.       INCOME TAX RETURNS AND REFUNDS:                        0   NONE
                    00   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 52l(f) 1-4 on an
                         annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                         Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor( s) shall
                         provide the trustee (but not file with the Court) with verification of their disposable income iftheir gross household income
                         increases by more than 3% over the previous year's income. [Miami cases]

VIII.      NON-STANDARD PLAN PROVISIONS 0 NONE
          D  Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
             Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.



          00        Mortgage Modification Mediation




LF-31(rev.10/3/17)                                                        Page 3 of 5
                                   Case 20-21029-RAM                 Doc 44         Filed 12/10/20          Page 4 of 5
                                                                         Debtor(s): Rodney Sanchez Zgraggen, Yarielsi Batis1 Case number: 20-21029-RAM

                        The debtor has filed a Verified Motion for Referral to MMM with:
                     US Bank Trust National Associaiton
                     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-
                                                                                                                                         ("Lender")
                     1o an number 3654
                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                     for real property located at 9143 SW 77 Avenue, Unit B308, Miami, FL 33156

                     The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
                     Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
                     modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
                     petition monthly plan payment (a) with respect to the debtor's homestead, ofno less than the lower of the prepetition monthly
                     contractual mortgage payment or 31 % of the debtor's gross monthly income (after deducting any amount paid toward HOA fees
                     due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
                     such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
                     by the trustee and not upon receipt by the lender.

                     Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender's
                     proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
                     stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
                     of the plan or modified plan.

                     If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
                     pending MMM, the debtor will file the MMM Local Form "Ex Parte Motion to Approve Mortgage Modification Agreement
                     with Lender" (or Self-Represented Debtor's Motion to Approve Mortgage Modification Agreement with Lender) no later than
                     14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
                     modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

                     If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
                     days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
                     the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
                     necessary to complete the settlement.

                     In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
                     disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

                     If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator's Final Report is
                     filed, the debtor will amend or modify the plan to (a) conform to the lender's Proof of Claim (if the lender has filed a Proof of
                     Claim), without limiting the Debtor's right to object to the claim or proceed with a motion to value; or (b) provide that the real
                     property will be "treated outside the plan." If the property is "treated outside the plan," the lender will be entitled to in rem stay
                     relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
                     confirm that the automatic stay is not in effect as to the real property.

                     Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
                     of Claim.




LF-31(rev.10/3/17)                                                          Page 4 of5
                                Case 20-21029-RAM                  Doc 44        Filed 12/10/20       Page 5 of 5
                                                                    Debtor(s): Rodney Sanchez Zgraggen, Yarielsi Batis1 Case number: 20-21029-RAM


                     PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.



                                            Debtor                                                            Joint Debtor
 Rodney Sanchez Zgraggen                                    Date                Yarielsi Batista                                     Date



                       --/                           -- I      10 1()1J
                      errnissioan;o s· .   ~~~ ~ l (A La~e /1 cJfa~
  By filing this document, the Attorney for Debtor(s} or Debtor(s), if not represented by counsel, certifies that the wording and
  order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
  contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31(rev.10/3/17)                                                     Page 5 of 5
